APRIL 6, 2010 Principal U.S. Listing Exchange: NYSE Arca, Inc. The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Shares of the Fund (Shares) are not guaranteed or insured by the Federal Deposit Insurance Corporation or any other agency of the U.S. Government, nor are Shares deposits or obligationsof any bank. Such Shares in the Fund involve investmentrisks, including the loss of principal. TABLE OF CONTENTS SUMMARY INFORMATION 1 ADDITIONAL INFORMATION ABOUT THE FUNDSINVESTMENT STRATEGIES AND RISKS 7 TAX ADVANTAGED PRODUCT STRUCTURE 20 PORTFOLIO HOLDINGS 21 MANAGEMENT OF THE FUND 21 PORTFOLIO MANAGERS 22 SHAREHOLDER INFORMATION 23 INDEX PROVIDER 28 MARKET VECTORS LATIN AMERICA SMALL-CAP INDEX 28 LICENSE AGREEMENT AND DISCLAIMERS 30 FINANCIAL HIGHLIGHTS 32 PREMIUM/DISCOUNT INFORMATION 33 GENERAL INFORMATION 34 MARKET VECTORS LATIN AMERICA SMALL-CAP INDEX ETF SUMMARY INFORMATION Investment Objective Market Vectors Latin America Small-Cap Index ETF (the Fund) seeks to replicate as closely as possible, before fees and expenses, the price and yield performance of the Market Vectors Latin America Small-Cap Index (the LatAm Small-Cap Index). Fund Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold Shares of the Fund. When buying or selling Shares through a broker, you will incur customary brokerage commissions and charges, which are not reflected in the table. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.50 % Other Expenses (a) 0.18 % Total Annual Fund Operating Expenses (b) 0.68 % Fee Waivers and Expense Reimbursement (b) 0.05 % Total Annual Fund Operating Expenses After Fee Waiver andExpense Reimbursement (b) 0.63 % (a) Other Expenses are based on estimated amounts for the current fiscal year and calculated as a percentage of the Funds net assets. (b) Van Eck Associates Corporation (the Adviser) has agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of the Fund (excluding interest expense, offering costs, trading expenses, taxes and extraordinary expenses) from exceeding 0.63% of the Funds average daily net assets per year until May 1, 2011. During such time, the expense limitation is expected to continue until the Funds Board of Trustees acts to discontinue all or a portion of such expense limitation. Expense Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This example does not take into account brokerage commissions that you pay when purchasing or selling Shares of the Fund. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your Shares at the end of those periods. The example also assumes that your investment has a 5% annual return and that the 1 LATIN AMERICA INDEX ETF (continued) Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: YEAR EXPENSES 1 $ 64 3 $ 213 Portfolio Turnover The Fund will pay transaction costs, such as commissions, when it purchases and sells securities (or turns over its portfolio). A higher portfolio turnover will cause the Fund to incur additional transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, may affect the Funds performance. Principal Investment Strategies The Fund will normally invest at least 80% of its total assets in securities that comprise the Funds benchmark index. The Funds benchmark index is comprised of securities of Latin American small-capitalization companies. This 80% investment policy is non-fundamental and requires 60 days prior written notice to shareholders before it can be changed. The Fund, using a passive or indexing investment approach, will attempt to approximate the investment performance of the LatAm Small-Cap Index by investing in a portfolio of securities that generally replicates the LatAm Small-Cap Index. The Adviser expects that, over time, the correlation between the Funds performance and that of the LatAm Small-Cap Index before fees and expenses will be 95% or better. A figure of 100% would indicate perfect correlation. The Fund may also utilize convertible securities and derivative instruments, such as swaps, options, warrants, futures contracts, currency forwards, structured notes and participation notes to seek performance that corresponds to the LatAm Small-Cap Index. Investments that have economic characteristics that are substantially identical to the economic characteristics of the component securities of the LatAm Small-Cap Index will count towards the 80% investment policy discussed above. The Fund will concentrate its investments in a particular industry or group of industries to the extent that the LatAm Small-Cap Index concentrates in such industry or group of industries. 2 Principal Risks of Investing in the Fund Investors in the Fund should be willing to accept a high degree of volatility in the price of the Funds Shares and the possibility of significant losses. An investment in the Fund involves a substantial degree of risk. Therefore, you should consider carefully the following risks before investing in the Fund. Special Risk Considerations of Investing in Latin America. Investments in securities of Latin American issuers involve special considerations not typically associated with investments in securities of issuers located in the United States. The economies of certain Latin American countries have, at times, experienced high interest rates, economic volatility, inflation, currency devaluations and high unemployment rates. In addition, commodities (such as oil, gas and minerals) represent a significant percentage of the regions exports and many economies in this region are particularly sensitive to fluctuations in commodity prices. Adverse economic events in one country may have a significant adverse effect on other countries of this region. Most Latin American countries have experienced, at one time or another, severe and persistent levels of inflation, including, in some cases, hyperinflation. This has, in turn, led to high interest rates, extreme measures by governments to keep inflation in check, and a generally debilitating effect on economic growth. Although inflation in many Latin American countries has lessened, there is no guarantee it will remain at lower levels. The political history of certain Latin American countries has been characterized by political uncertainty, intervention by the military in civilian and economic spheres, and political corruption. Such events could reverse favorable trends toward market and economic reform, privatization, and removal of trade barriers, and could result in significant disruption in securities markets in the region. The economies of Latin American countries are generally considered emerging markets and can be significantly affected by currency devaluations. Certain Latin American countries may also have managed currencies which are maintained at artificial levels relative to the U.S. dollar rather than at levels determined by the market. This type of system can lead to sudden and large adjustments in the currency which, in turn, can have a disruptive and negative effect on foreign investors. Certain Latin American countries also restrict the free conversion of their currency into foreign currencies, including the U.S. dollar. There is no significant foreign exchange market for many Latin American currencies and it would, as a result, be difficult for the Fund to engage in foreign currency transactions designed to protect the value of the Funds interests in securities denominated in such currencies. Finally, a number of Latin American countries are among the largest debtors of developing countries. There have been moratoria on, and a rescheduling of, 3 LATIN AMERICA INDEX ETF (continued) repayment with respect to these debts. Such events can restrict the flexibility of these debtor nations in the international markets and result in the imposition of onerous conditions on their economies. Market Risk. The prices of the securities in the Fund are subject to the risk associated with investing in the stock market, including general economic conditions and sudden and unpredictable drops in value. An investment in the Fund may lose money. Index Tracking Risk. The Funds return may not match the return of the LatAm Small-Cap Index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the LatAm Small-Cap Index and incurs costs associated with buying and selling securities, especially when rebalancing the Funds securities holdings to reflect changes in the composition of the LatAm Small-Cap Index and raising cash to meet redemptions or deploying cash in connection with newly created Creation Units (defined herein). In addition, the Fund may not be able to invest in certain securities included in the LatAm Small-Cap Index, or invest in them in the exact proportions they represent of the LatAm Small-Cap Index, due to legal and regulatory rules and limitations imposed by certain Latin American countries. The Fund is expected to calculate its net asset value (NAV) based on fair value prices for all of the securities held by the Fund except those securities principally traded on exchanges that close at the same time the Fund calculates its NAV. To the extent the Fund calculates its NAV based on fair value prices and the value of the LatAm Small-Cap Index is based on the securities closing price on local foreign markets ( i
